COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Coleman and Elder
Argued at Salem, Virginia


HENRY CHRISTIAN OLSEN
                                             MEMORANDUM OPINION * BY
v.             Record No. 2305-97-3         JUDGE SAM W. COLEMAN III
                                               DECEMBER 15, 1998
COMMONWEALTH OF VIRGINIA


                  FROM THE CIRCUIT COURT OF NELSON COUNTY
                          J. Michael Gamble, Judge
               Bruce R. Williamson, Jr. (Williamson &
               Toscano, on briefs), for appellant.

               Leah A. Darron, Assistant Attorney General
               (Mark L. Earley, Attorney General, on brief),
               for appellee.



        Henry C. Olsen was convicted by a jury of two counts of

aggravated sexual battery and one count of forcible sodomy.       On

appeal, Olsen contends the trial court erred (1) in denying his

motion for a new trial, (2) in denying his motion for a

continuance before his cross-examination of Commonwealth witness

Russell Goldberg, and (3) in admitting the testimony of Deborah

Cole.       Finding no error, we affirm the convictions.
                              I.   BACKGROUND

        On appeal, we view the evidence in the light most favorable

to the Commonwealth and grant to it all reasonable inferences

fairly deducible therefrom.        Higginbotham v. Commonwealth, 216

Va. App. 349, 352, 218 S.E.2d 534, 537 (1975).

        *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
        In 1993, Olsen developed a friendship with a ten-year-old

boy, B.A.    With permission from B.A.'s parents, Olsen began

taking B.A. on various outings.    On the second outing, Olsen

began rubbing B.A.'s "back," "butt," and "privates."    Within a

year, B.A. was spending nights with Olsen in Olsen's bed, and

Olsen had initiated other sexual acts.    "He [tried to] st[i]ck

his penis in [B.A.'s] butt."    Olsen asked B.A. to put his mouth

on Olsen's penis and also directed B.A. to wrap his hand around

Olsen's penis and rub until Olsen ejaculated.
        In 1995, B.A.'s nine-year-old brother T.R. began visiting

Olsen at the communal home where Olsen lived.    While swimming

together, Olsen touched T.R.'s genitals.    Also, Olsen "played"

with T.R.'s genitals while T.R. showered, and on one occasion

Olsen had T.R. "wash . . . [Olsen's] penis off with soap."      Olsen

had T.R. nap with him and would rub the boy's penis asking if "it

was hard enough."    During the naps Olsen also had the boy rub

Olsen's penis.    Eventually T.R. spent nights at Olsen's during

which Olsen would put lotion on T.R.'s "butt" and "rubbed hard."

        Defense witnesses testified that they had never observed

Olsen behave inappropriately with the children.    Olsen testified

that he had served as a foster parent between 1977 and 1988 for

several boys and denied making any sexual advances towards those

boys.

        The Commonwealth, in rebuttal, called Deborah Cole who lived

in the same community home as Olsen.     The Commonwealth elicited




                                 - 2 -
from Cole testimony unfavorable to Olsen.   On cross-examination,

Cole acknowledged that she left her three-year-old son at the

community residence while she worked without concern about

Olsen's presence.   Then on re-direct, the Commonwealth gave her

an opportunity to explain why she permitted her child to remain

at the community home in her absence.    Over Olsen's objection,

Cole testified:
          I've seen a photo plate of the kids that
          Henry has, well, I don't know, he, he told me
          about these kids. They were all about the
          same age. And Tray [Cole's son] is
          substantially below that age, so I've had no
          concerns about anything in regards to Tray.
          Second of all, I hire Arlene to watch him and
          I assume that's what she is doing, and I know
          he's safe when she's watching him.

     Also in rebuttal, the Commonwealth called Russell Goldberg.

Goldberg testified that Olsen had cared for him as a foster

parent and during that time, Olsen fondled his genitals and

engaged in oral and anal sex with him.    Following an adoption

proceeding by Carol Marcasano, which Olsen contested, Marcasano

adopted Goldberg.   Pursuant to court order, during the pendency

of the adoption, Goldberg visited Olsen every other weekend until

the final adoption.   According to Goldberg, the sexual abuse

continued on those weekend visitations.   Goldberg testified that

he told his social worker he wanted to end the visits with Olsen.

He also testified that he did not remember visiting with his

guardian ad litem during the adoption proceeding.

     Goldberg further testified on cross-examination that as an



                               - 3 -
adolescent he was hospitalized for mental conditions and attended

private schools for troubled youths.    During his stay at one

hospital, Goldberg disclosed having been sexually abused by

Olsen.   The Department of Social Services investigated the

allegations but did not institute charges against Olsen.    Prior

to this trial, however, Goldberg had never revealed the full

extent of Olsen's sexual abuse.   Goldberg also testified on

cross-examination that he had been convicted in Maryland of a

felony, the malicious destruction of property.
     After Goldberg testified, Olsen moved for a continuance to

give him time to obtain records from the hospitals that had

treated Goldberg.   The trial judge denied the motion.

     Following Olsen's conviction, he made a motion for a new

trial based on after-discovered evidence that he claimed

discredited Goldberg's testimony.    The evidence included proof of

previously undisclosed convictions.    Also, Olsen proffered that

Goldberg's guardian ad litem during the adoption proceedings, and

Olsen's attorney during the adoption proceedings would testify

that, contrary to Goldberg's trial testimony, Goldberg had

expressed a desire during the pendency of the adoption proceeding

to continue his visits with Olsen.     At this trial, Goldberg

testified that he had visited Olsen during the adoption

proceeding only because he was under court order to do so.       Olsen

proffered that Goldberg's therapist from the time of the adoption

would also testify that Goldberg was angry at having to leave



                               - 4 -
Olsen and that Goldberg continued to have positive feelings for

Olsen many months after leaving his residence.     Finally, Olsen

proffered two of Goldberg's writings from the period when

Goldberg was in Olsen's care.   In neither writing did Goldberg

refer to Olsen in negative terms, and in one writing he expressed

positive feelings toward Olsen stating, "The special thing about

my Dad is that he give [sic] me hugs."

     After hearing arguments in support of the motion for a new

trial based on after-discovered evidence, the trial court denied

the request for an evidentiary hearing and the motion for a new

trial.

                          II.   ANALYSIS

                   A.   Motion for Continuance

     Whether to grant a mid-trial continuance "rests within the

sound discretion of the trial court."      Bennett v. Commonwealth,

236 Va. 448, 459, 374 S.E.2d 303, 310 (1988).     If a party is

surprised by evidence in the midst of trial, the trial judge

shall exercise sound discretion in deciding under the

circumstances whether to grant a continuance.     See id.; Snyder v.

Commonwealth, 10 Va. App. 67, 72, 389 S.E.2d 727, 730 (1990).

     The denial of Olsen's motion for a mid-trial continuance to

investigate matters that he knew or should have known might arise

was not an abuse of the trial court's discretion.     In a pretrial

motion in limine, Olsen had moved the court to suppress any

evidence of prior allegations of sexual abuse by Olsen.     Olsen



                                - 5 -
conceded that he was aware of Goldberg's prior accusation of

fondling.   Furthermore, Olsen failed to establish that the

evidence he would have used in an effort to discredit Goldberg's

testimony was unavailable before trial.

                    B.   Motion for a New Trial

     Olsen contends the trial court erred in refusing to grant

him a new trial based on evidence from a post-trial investigation

which he claims proves that Goldberg committed perjury.   After

accepting Olsen's proffer of the allegedly impeaching evidence,

the trial court denied the motion for a new trial.
     The standard by which a trial court evaluates a motion for a

new trial is well established:
          Motions for new trials based on
          after-discovered evidence are addressed to
          the sound discretion of the trial judge, are
          not looked upon with favor, are considered
          with special care and caution, and are
          awarded with great reluctance. . . . The
          applicant bears the burden to establish that
          the evidence (1) appears to have been
          discovered subsequent to trial; (2) could not
          have been secured for use at the trial in the
          exercise of reasonable diligence by the
          movant; (3) is not merely cumulative,
          corroborative or collateral; and (4) is
          material, and as such should produce opposite
          results on the merits at another trial.

Stockton v. Commonwealth, 227 Va. 124, 149, 314 S.E.2d 371, 387

(1984).

     Olsen contends that this test violates due process because

under the test, after-acquired evidence proving that a rebuttal

witness committed perjury will never warrant a new trial.



                               - 6 -
Therefore, Olsen urges that this Court adopt a new test.

     Although Olsen did not specifically argue at trial that a

new standard to evaluate a motion for a new trial should be

adopted for rebuttal witnesses because the established standard

violated due process, he is not procedurally barred from making

such an argument on appeal.    By timely making the motion for a

new trial and presenting evidence in support thereof, Olsen

"afford[ed] the trial court an opportunity to rule intelligently

on the issues presented."     Weidman v. Babcock, 241 Va. 40, 44,

400 S.E.2d 164, 167 (1991).    Because the trial court had no

authority to disregard Virginia law and adopt a new standard,

Olsen's failure to argue for a new standard did not deny the

trial court an opportunity to rule meaningfully on the motion for

a new trial and does not preclude his making the argument here.

     Although Olsen may argue for a new standard on appeal, stare

decisis limits our authority to grant such a request.     "[W]e are

bound by decisions of the Supreme Court of Virginia and are

without authority to overrule [them]."      Tart v. Commonwealth, 17

Va. App. 384, 392, 437 S.E.2d 219, 224 (1993).     Accordingly, we

review Olsen's appeal under the established standard as announced

by the Supreme Court in Stockton.

     Under the applicable standard, Olsen's argument is not

sound.   Nevertheless, the accepted standard does not, as Olsen

claims, preclude granting a new trial upon discovery that a

rebuttal witness committed perjury.      Where the rebuttal evidence




                                 - 7 -
is so material that if disbelieved, it would clearly have

affected the trial's outcome, evidence that the rebuttal witness

committed perjury would be sufficient to grant a new trial.    No

Virginia case law supports Olsen's claim or suggests a different

application of the standard to rebuttal evidence.    In this case

the rebuttal evidence was devastating.    Had Olsen's

after-discovered evidence proven that Goldberg committed perjury,

a different result might have obtained.
     However, Olsen failed to prove that Goldberg committed

perjury.   Proof of perjury requires evidence that an individual

intentionally make a false material declaration under oath.       See

Scott v. Commonwealth, 14 Va. App. 294, 297, 416 S.E.2d 47, 49

(1992).    The proffered evidence fails to show that Goldberg's

testimony, rather than certain extrajudicial statements, was

false.    Additionally, many of the statements that Olsen offers to

impeach Goldberg, far from establishing perjury, are not even

inconsistent with Goldberg's testimony of a sexually abusive

relationship.   The testimony showing that Goldberg expressed love

and devotion towards Olsen does not necessarily contradict

evidence that the relationship also involved sexual abuse and is

not sufficient to warrant setting aside a verdict and awarding a

new trial.

     Notwithstanding Olsen's argument to the contrary, the trial

court's finding that Olsen could have secured the evidence prior

to trial was not clearly erroneous.     Because Olsen was aware of



                                - 8 -
Goldberg's fondling accusations, and because Olsen presented no

evidence that the material obtained post-trial was unavailable

prior to trial, we cannot say that the trial court's finding was

clearly erroneous.

     Accepting that the after-discovered evidence may have

undermined Goldberg's credibility, the trial judge did not abuse

his discretion in determining that the results of the trial would

not have been different had Olsen presented the proffered

evidence at trial.
          [W]hen the newly discovered evidence is
          confined to testimony concerning the bad
          character of a witness by his own
          inconsistent statements made prior to trial
          but not under oath, or by evidence of other
          inconsistent facts, a new trial generally
          will not be granted.


Mundy v. Commonwealth, 11 Va. App. 461, 480, 390 S.E.2d 525, 535,

aff'd en banc, 399 S.E.2d 29 (1990).     Appellant's "newly

discovered evidence" was limited to evidence that might tend to

impeach the credibility of Goldberg, a rebuttal witness, and was

evidence that could have been obtained before trial.    Under these

circumstances, the trial court did not abuse its discretion in

denying Olsen's motion for a new trial.
                     C.   Deborah Cole's Testimony

     Olsen contends that the trial court erred in admitting the

"opinion" testimony of the Commonwealth's rebuttal witness

Deborah Cole.   On re-direct, the Commonwealth sought to have Cole

explain her cross-examination testimony that she willingly and




                                 - 9 -
consistently left her own child in the housing complex where

Olsen lived.   In explanation, Cole stated that she believed her

child was younger than the children that Olsen was alleged to

have sexually abused.
          Once a party has "opened the door" to inquiry
          into a subject, the permissible scope of
          examination on the subject by the opposing
          party is a matter for the exercise of
          discretion by the trial court, and we will
          not disturb the trial court's action on
          appeal unless it plainly appears that the
          court abused its discretion.

Savino v. Commonwealth, 239 Va. 534, 545, 391 S.E.2d 276, 282

(1990) (citation and internal quotation marks omitted).      Here,

Olsen opened the door to the challenged testimony by the "manner

in which he attacked [Cole's] credibility on cross-examination."

 Id.   Cole's testimony on re-direct was admissible to explain

Olsen's challenge to her credibility.   Under these circumstances,

the trial court did not abuse its discretion in allowing the

challenged testimony.

       For the reasons stated, we affirm the trial court's

conviction.
                                                          Affirmed.




                               - 10 -